EXHIBIT 99.1 February 19, 2013 Fieldpoint Petroleum Corporation Mr. Ray Reaves 1703 Edelweiss Dr. Cedar Park, TX78613 RE: Reserve and Economic Evaluation Fieldpoint Petroleum Corporation SEC Case Economics As of January 1, 2013 Mr. Reaves: As requested, I have prepared the Reserve and Economic Evaluation of various oil and gas properties owned by Fieldpoint Petroleum Corporation as of January 1, 2013.These evaluations consist of sixty-four (64) properties located throughout Oklahoma and Hemphill County, Texas.Many of these properties contain numerous wells with Behind-Pipe completions, additional drilling development potential and additional waterflood reserves.This report contains seventy-four (74) evaluations consisting of sixty-four (64) Proved Developed Producing properties, eight (8) Behind-Pipe properties and two (2) Proved Undeveloped properties.The two Proved Undeveloped properties consist of three (3) increased density wells to be drilled. FLETCHER LEWIS ENGINEERING, INC. Fieldpoint Petroleum Corporation SEC Case Page2 The Future Net Reserves and Future Net Revenue of the evaluatedFieldpoint Petroleum Corporation interests as of January 1, 2013, are as follows: NET OIL (BBLS) NET GAS (MCF) FUTURE NET REVENUE $ DISCOUNTED PRESENT WORTH 10% $ Proved Developed Producing Behind-Pipe Proved Undeveloped Summary Proved Following this report is a table listing the individual well or lease locations and the evaluated Working Interest and Net Revenue Interest.Following is a table listing the individual and summary Future Net Reserves and Future Net Revenue as of January 1, 2013. Also following this report are the individual production and economic projections of each of these wells and their summaries. FLETCHER LEWIS ENGINEERING, INC. Fieldpoint Petroleum Corporation SEC Case Page3 RESERVE CATEGORIES The reserves were assigned as Producing, Possible and Probable.There may be some variation on the individual reserve entity but the aggregate of the reserves were multiple entities should adhere to the required probabilities. The reserves are estimated and anticipated to be recovered from known accumulations from a given date forward.These are based on the analysis of drilling, geological, geophysical and engineering data with the use of established technology under specified economic conditions which are generally accepted as being reasonable. Proved reserves are those reserves that can be estimated with a high degree of certainty to be recoverable.There is at least a 90% probability that the quantities actually recovered will equal or exceed the estimated Proved reserves. Probable reserves are those additional reserves are less certain to be recovered than Proved reserves.There is at least a 50% probability that the quantity actually recovered will equal or exceed the sum of the estimated Probable reserves. Possible reserves are those additional reserves that are less certain to be recovered than Probable reserves.There is at least 10% probability that the quantity actually recovered will equal or exceed the sum of the estimated Possible reserves. FLETCHER LEWIS ENGINEERING, INC. Fieldpoint Petroleum Corporation SEC Case Page4 RESERVE DETERMINATION All of the evaluated properties are disbursed by Ram Operating Company, although only slightly more than half are operated. The public reported production for the wells are available through August 1, 2012, however there are many errors and inconsistencies in the public data.The Ram Operating Company properties have production histories available by the remittances through September 2012.The outside operated properties had production by the remittances through July or August 2012. The Proved Developed Producing properties were assigned reserves by assigning the latest available production rates and then extrapolating each property’s historical production decline until its economic limit was reached. The production data available through public services was often missing several months with a greater amount of errors in the more recent production.These public figures were compared to the volumes from the remittances, if the data did not agree the production histories were based on the remittance data.Beginning June 2011, the sales remittance volumes changed on many of the gas wells changed from total gas to a reduced process gas volume (usually 50%-75% of the total gas) with associated sales of plant products.If there was consistent public data to compare with the processed gas, the public reported data was used with a calculated gas price from the total sales and production.For those properties with reduced gas volumes and no reliable public production numbers, the decline was based on the reduced gas volumes but with a higher gas price incorporating the plant products as part of the gas price. FLETCHER LEWIS ENGINEERING, INC. Fieldpoint Petroleum Corporation SEC Case Page5 The Mount Gilcrease Unit has significant Behind-Pipe reserves located throughout the unit.Productive Calvin, Thurman, Earlsboro and Lower Booch sands are found in numerous wells; nineteen of these wells have been completed in these sands, although it should be noted that in these wellbores, additional Behind-Pipe sands still exist.Behind-Pipe Lower Booch reserves were assigned to twenty-five (25) of the remaining forty-seven (47) wellbores on a ten acre tract basis and on ten (10) of the fifteen (15) wellbores for the Calvin, Thurman and Earlsboro sands on a 40 acre tract basis; utilizing the porosities, water saturation and feet of net pay exhibited in the well logs, a 90% gas recovery factor for the Calvin, Thurman and Earlsboro zones and a 20% recovery factor for the Booch zones.These wells were scheduled to be completed in 2016 to 2020. These Behind-Pipe reserves are presented in two evaluations. An additional two Gilcrease zones have been found to be productive in a recent recompletion and these same two zones are Behind-Pipe on the Britt Lease.Reserves were determined volumetrically utilizing the average net pay; porosity and water saturation exhibited though the area and a 15% recovery factor with a ten acre drainage per Behind-Pipe well.It is estimated that there are two wells with Behind-Pipe Gilcrease intervals in this lease.Reserves were assigned using an average initial production rate and decline to produce the volumetric reserves of each well and the recompletions are scheduled for January 2015. FLETCHER LEWIS ENGINEERING, INC. Fieldpoint Petroleum Corporation SEC Case Page6 The Butler property has an additional well with Behind-Pipe Gilcrease, Booch, Thurman and Earlsboro reserves.Gas reserves were assigned the Thurman and Earlsboro on a 40 acre basis utilizing the exhibited net pays, porosities and water saturations and utilizing a 90% recovery factor and oil reserves for the Gilcrease and Booch on a ten acre basis utilizing a 20% recovery factor.This recompletion was scheduled for January 2015.There is also an additional drilling location to be completed in the Gilcrease, Booch and Senora formations that was assigned Proved Undeveloped reserves.Reserves were determined volumetrically and by offset analogous production. The Nan #1-30 has Behind-Pipe Booch and Thurman and the Nan #2-30 has Behind-Pipe Thurman.The Nan #1-30 was scheduled to complete the Behind-Pipe zones in January 2014, and the Nan #2-30 was scheduled to complete the Behind-Pipe zone in April 2014. The Provence A lease has six Behind-Pipe Cromwell zones which are scheduled to be recompleted in July 2014, 2015 and 2016.There are also an additional two drilling locations which were scheduled to be drilled July 2014 and were assigned Proved Undeveloped reserves.These reserves were assigned based on analogous production. Reserve estimates are only as reliable as the amount and quality of data that is available.The reserves assigned were developed with accepted engineering and evaluation principles, and are believed to be reasonable; however, the reserves should be accepted with the understanding that additional information subsequent to the date of this report might require their revision. FLETCHER LEWIS ENGINEERING, INC. Fieldpoint Petroleum Corporation SEC Case Page7 ECONOMIC ANALYSIS The SEC rules require an average oil and gas price to be used that is derived from the first of the month oil and gas spot market prices as of the first of the month beginning in January through December 2012.The average posted price used was $88.48 per barrel and $2.65 per MCF.The individual first of the month prices and average prices are as follows: OIL PRICE GAS PRICE JAN 1, 2012 $ $ FEB 1, 2012 $ $ MAR 1, 2012 $ $ APR 1, 2012 $ $ MAY 1, 2012 $ $ JUN 1, 2012 $ $ JUL 1, 2012 $ $ AUG 1, 2012 $ $ SEP 1, 2012 $ $ OCT 1, 2012 $ $ NOV 1, 2012 $ $ DEC 1, 2012 $ $ AVERAGE $ $ FLETCHER LEWIS ENGINEERING, INC. Fieldpoint Petroleum Corporation SEC Case Page8 The monthly oil price actually received was usually $2.32 per barrel above the posted prices and an oil price of $92.07 to $92.14 per barrel was generallyused for these properties.This price was held constant for the life of the evaluation. This average posted gas price was then adjusted by the individual remittances (differential) to assign the average price for each well.Plant products were incorporated into the gas price.For those properties in which only the processed gas volumes were available, incorporating the plant products resulted in high gas prices.These gas prices were held constant for the life of this evaluation. Operating expenses were examined and the average historical operating expenses were calculated for each property utilizing Joint Interest Billings supplied to Fieldpoint Petroleum.The Behind-Pipe and ProvedUndeveloped properties were assigned operating expenses typical to the formation and area.These operating expenses were held constant throughout the life of the evaluation. The estimated costs for completing the Behind-Pipe zones in the Mount Gilcrease Unit are $20,000.00 per Lower Booch completion and $25,000.00 per well for the shallower gas completions (the shallower completions will require additional cementing costs) for a single zone completion.The estimated costs for to recomplete the Nan #1 is $20,000.00 and the Nan #2 is $60,000.00.The Butler Behind-Pipe completion is $25,000.00, with $60,000.00 to drill the additional well.The Provence A Behind-Pipe recompletion costs are $20,000.00 per well with $40,000.00 to drill and complete each of the two proposed wells. FLETCHER LEWIS ENGINEERING, INC. Fieldpoint Petroleum Corporation SEC Case Page9 Applicable Severance and Ad Valorum Taxes have been considered in the economic evaluations.No consideration has been given to depreciation or Federal or State Income Taxes.Also, no future value was given for salvage equipment nor future costs to plug or abandon these wells (in most cases the salvage value is equal to plugging costs), for this evaluation. GENERAL In evaluating the information available for this appraisal only the engineering data was evaluated with no potential legal or accounting considerations.The conclusions expressed were derived using accepted and sound engineering methods; however, inherent uncertainties in interpretations of engineering data do exist and the conclusions represent only informed professional judgment. The basic data and computations are not in this report, but are available for inspection and study by authorized parties.Should any additional information be required, please do not hesitate to call. Sincerely, Fletcher Lewis, P.E. Fieldpoint- report2013sec GENERAL INFORMATION FIELDPOINT PETROLEUM CORPORATION PROPERTIES WELL NAME
